Case 2:85-cv-04544-DMG-AGR Document 1130 Filed 06/11/21 Page 1 of 2 Page ID
                                #:43221



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11                                    CASE NO. CV 85-4544-DMG (AGRx)
       JENNY LISETTE FLORES, et al.,
  12
                        Plaintiffs,     ORDER EXTENDING MEET AND
  13                                    CONFER PERIOD AND DEADLINE
                                        TO FILE RESPONSES TO ORR
  14                                    JUVENILE COORDINATOR
                 v.
  15
                                        REPORT [1129]

  16
       MERRICK GARLAND,
       Attorney General of the United
  17   States, et al.,
  18
                 Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                          1
Case 2:85-cv-04544-DMG-AGR Document 1130 Filed 06/11/21 Page 2 of 2 Page ID
                                #:43222



   1         THIS CAUSE comes before the Court upon the Stipulation to Extend the
   2   Meet and Confer Period and Deadline to File Responses to the ORR Juvenile
   3   Coordinator’s Report.
   4         UPON CONSIDERATION of the Stipulation, and for the reasons set forth
   5   therein, this Court hereby orders that: the Parties’ June 11, 2021 deadline to
   6   respond to the ORR Juvenile Coordinator’s Report shall be extended to June 21,
   7   2021; and that before responding to the ORR Juvenile Coordinator’s Report the
   8   Parties shall meet and confer regarding areas of dispute and attempt to achieve
   9   resolution between June 11 and June 17, 2021.
  10
  11   IT IS SO ORDERED.
  12
  13   DATED: June 11, 2021                  ______________________________
  14                                                 DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                 2
